Reasons for Allowance
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Priority was given to application 14/309,602 filed 6/19/2014 as the earliest application containing subject matter claimed.  
Independent claims 1 and 18 claim a blower housing; wherein the battery is integrated with the blower housing; and wherein the battery is a lithium-ion battery comprising one or more lithium-ion battery cells such arrangement was not found or suggested prior to 6/14/2014. 
Independent claim 10 claims a blower housing; wherein the battery is integrated with the blower housing; and wherein the blower housing comprises an opening, and wherein the opening leads to a channel for routing wires or a wiring harness such arrangement was not found or suggested prior to 6/14/2014.  
Allowable Subject Matter
Claims 1, 3-9, and 10-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839.  The examiner can normally be reached on M-F 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          
/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747